﻿We are glad to see the
General Assembly, the key organ in the reform process of
the Organization, meet under a President who combines
profound knowledge of the United Nations with a
reputation for strong leadership.
My colleague from Ireland has already outlined the
positions of the European Union, which we fully endorse.
I will elaborate on a few points to which Austria attaches
particular importance.
When discussing the need for reform a year ago,
Heads of State and Government expressed their political
will to give the twenty-first century a United Nations
equipped, financed and structured to serve effectively the
peoples in whose name it was established. However,
insufficient progress has been made so far in implementing
this commitment. While the Secretary-General, to whose
spirited leadership of the Organization I should like to pay
a warm personal tribute, has undertaken a number of
important reform initiatives, the Working Groups of the
General Assembly have made only limited progress. Much
more needs to be done. And we must always bear in mind
that reform is not mere downsizing, but pursuing our goals
effectively and efficiently. Four principles should, in our
view, guide our reform agenda. As the first priority and as
a precondition for reform, we must fulfil our financial
obligations in accordance with the United Nations Charter;
we must give clear mandates and provide the necessary
resources; we must ensure the competitiveness of the
United Nations system; and we must eliminate duplication,
waste and mismanagement.
We should like to see strong United Nations leadership
in the following areas.
As regards human rights, the results of the World
Conference on Human Rights form an integral part of the
coordinated follow-up to recent United Nations conferences.
Austria will play an active role in preparations for the
fiftieth anniversary of the Universal Declaration of
Human Rights and the five-year review of the Vienna
Declaration and Programme of Action in 1998. Today,
our main task is not to elaborate new international
standards in the field of human rights but to ensure full
respect for the broad body of existing norms and rules in
all parts of the world. This requires the active
involvement of the entire United Nations system. This
includes United Nations Development Programme
(UNDP) projects on governance; the United Nations
Children’s Fund’s efforts in the field of juvenile justice;
programmes of the Crime Prevention and Criminal Justice
Branch of the Secretariat for the strengthening of criminal
justice systems; and the integration of human rights
elements into United Nations field missions. In the run-up
to 1998, system-wide cooperation and integration in the
field of human rights have to be improved.
Austria pays particular attention to the promotion
and protection of minorities as a means both to prevent
and to resolve conflicts. Respecting the rights of
minorities is crucial for peaceful development and good
neighbourly relations. The case of South Tyrol is an
excellent example. Half a century after the conclusion of
the 1946 Treaty of Paris between Austria and Italy — of
fundamental importance for the survival of the Austrian
minority — the South Tyroleans enjoy the protection of
a carefully regulated autonomy, which increasingly serves
as an inspiration in comparable situations elsewhere.
Turning next to drug control and organized crime, it
is estimated that drug sales generate more than
$120 billion annually, thus exceeding the gross domestic
product of many United Nations Member States. This
economic power of drug traffickers is a serious threat to
the stability and the democratic and legal institutions of
many countries. Drug abuse also has severe social
consequences for societies and individuals. Therefore,
drug control must remain a top priority for the United
Nations. Austria will welcome the holding of a special
session of the General Assembly in 1998 devoted to this
question. In order to make that session a success, we
should soon start our preparations at the national, regional
and international levels.
Trafficking in illicit drugs goes hand in hand with
transnational organized crime and money laundering,
which can be fought only through intensified international
cooperation. In this regard, we encourage closer
cooperation between the United Nations International
8


Drug Control Programme and the Secretariat’s crime
Division.
I turn now to fight against the sexual exploitation of
children. A phenomenon closely linked to organized crime
is the sexual exploitation of children; this contemporary
form of slavery can result in serious, life-long, even life-
threatening consequences for the physical, psychological
and social development of children. The rights of children
and women being at the very heart of our concern, we
would like in this respect to reiterate the importance we
attach to the Beijing Declaration and Platform for Action as
well as to the recommendations of the recent Stockholm
World Congress on Commercial Sexual Exploitation of
Children. We are convinced that only a global partnership
uniting Governments, non-governmental organizations and
relevant United Nations agencies can bring an end to the
trafficking and exploitation of children and women for
sexual purposes.
Peace-keeping remains the international community's
major tool to assist parties to a conflict in the
implementation of peace agreements or to provide a rapid
response to complex emergencies. In view of lessons
learned from previous missions, we actively support the
improvement of the rapid deployment capability of the
Organization, including the establishment of a rapidly
deployable headquarters.
Currently, some 1,200 Austrians — troop contingents,
military observers, civilian police and civilians — are
serving in United Nations missions and in the
Implementation Force (IFOR) in Bosnia and Herzegovina.
We will continue to participate in such operations. In this
context, I am pleased to announce that my country will
participate in the system of stand-by arrangements. We will
also continue to assist the United Nations in its efforts to
improve the quality of peace-keeping personnel through our
participation in the United Nations training assistance team
programme. International training centres in Austria offer
training programmes for military as well as civilian
personnel. We have joined forces with the Organization of
African Unity (OAU) in the strengthening of conflict
prevention and peace-keeping capacities in Africa.
As regards preventive diplomacy, over the last few
years, we have witnessed an increase in the deployment of
small political field missions. They play an important role
in the preventive diplomacy efforts of the Secretary-General
and his Special Representatives, and in the coordination of
peace-building initiatives. Austria encourages the Secretary-
General to make more use of this cost-effective instrument.
We therefore support his proposal to establish clear
budgetary procedures ensuring a sound and predictable
financial basis for such missions.
The United Nations took the lead in developing the
concept of post-conflict peace-building. Today, not only
the United Nations but also the International Monetary
Fund (IMF) and the World Bank, the Organization for
Economic Cooperation and Development (OECD) and the
Organization for Security and Cooperation in Europe
(OSCE) are elaborating concepts of how to assist in the
consolidation of peace and the prevention of the
recurrence of conflicts. The objective of peace-building is
political, but it often requires action in the economic,
social, humanitarian or human rights fields.
The broad variety of available instruments is amply
demonstrated by a recent survey of the United Nations
system’s capabilities in post-conflict reconstruction
compiled by the Vienna-based Reconstruction and
Development Support Unit of the Secretariat.
The ability of the United Nations system to act in an
integrated manner in peace-building represents a test for
its overall ability to reform and to modernize. We call
upon the Secretary-General to develop comprehensive
criteria and operational guidelines, including on the
question of leadership for peace-building activities. We
also encourage the Secretary-General to intensify his
cooperation with international financial institutions and
other relevant actors in this field.
As regards regional conflicts, time constraints
prevent me from addressing in detail the many situations
in all parts of the world where the international
community, often under the leadership of the United
Nations, has attempted to bring conflicts and human
suffering to an end — as in the Great Lakes region of
Africa, Liberia and Afghanistan. I will limit myself to a
conflict in our immediate neighbourhood, namely the
situation in the Balkans: in the former Yugoslavia.
My country follows developments there with both
great hope and great concern. The implementation of the
Dayton Peace Agreement lags behind our expectations,
especially in the civilian field. However, we must not
overlook the foremost achievement of this Agreement: the
fact that a very brutal and bloody war was stopped and
that the road for Bosnia and Herzegovina’s return to
normalcy was paved. It is an encouraging sign that
ballots, and no longer bullets, are in place.
9


The elections held on 14 September represent a vital
step forward and indicate the Bosnian people’s
determination to continue with the peace process. The
setting up of common institutions, as foreseen by the
Dayton Agreement, is now the number-one task.
Notwithstanding the primary responsibility of the parties
themselves to fully implement the Dayton peace accords, it
is indispensable that the international community not
abandon the country after the expiration of the IFOR
mandate by the end of this year. We will have to continue
to assist the people and authorities of Bosnia and
Herzegovina in their efforts to rebuild a civil society and to
strengthen reconciliation among ethnic groups.
Sustainable management of environmental resources to
ensure both human progress and human survival poses a
major challenge at the outset of the twenty-first century. At
present, we are compromising the ability of future
generations to meet their own needs. The United Nations
has a crucial role to play in achieving a common
understanding of sustainability and in promoting its
implementation. We therefore attach great importance to
next year’s special session of the General Assembly on the
overall review and appraisal of Agenda 21. The special
session should not only assess the implementation of the
Rio commitments, but should also elaborate a global
consensus on new important areas such as sustainable
consumption, production patterns, energy and transport.
The process of globalization also profoundly changes
the parameters of social development in all countries. The
World Summit for Social Development took up this
challenge and agreed on a set of principles, goals and
commitments to enhance the benefits and mitigate the
negative effects of this process. We welcome the
determination of the United Nations system to translate the
outcome of the Copenhagen Summit into its operational
work for the benefit of all people.
We are striving nationally to meet our commitments
even in times of budgetary cuts. I avail myself of this
opportunity to recall the Austrian invitation to hold a
regional follow-up conference to the social Summit in
Vienna at the end of 1997 or the beginning of 1998.
My next point is disarmament. A more cooperative
approach to security is to provide a setting conducive to
giving new impetus to international disarmament and arms
control. Serious efforts must be undertaken to eliminate
weapons of mass destruction and to strengthen the various
arms control and non-proliferation regimes. At the same
time, more attention should be devoted to areas of
conventional disarmament, such as the United Nations
Register of Conventional Arms, small arms and arms
transfers, as well as to the further development of
universal regimes of transparency in armaments. The
Wassenaar Arrangement, recently established in Vienna,
will make an important contribution to international peace
and security.
In response to the human tragedy of civilian
landmine victims, Austria has been one of the first
countries to establish a total moratorium on anti-personnel
landmines, and is aiming for an agreement on a
worldwide total ban on this scourge of humanity.
The approval of the Comprehensive Nuclear-Test-
Ban Treaty (CTBT) constitutes a milestone on our path
towards a more secure future, leaving behind the nuclear
weapons competition that defined the cold war. Austria
welcomes the test moratoriums announced by all five
declared nuclear-weapon States, and we call on all States
to work on the rapid ratification of the CTBT in order to
foster nuclear non-proliferation and to spare this planet
further ecological damage.
The organization for the CTBT and, pending entry
into force, its preparatory commission, will play a vital
role in verifying the implementation of the test ban.
Austria considers it an honour to host such an important
international organization and will contribute its share to
creating favourable working conditions. The position of
Vienna, which already hosts the International Atomic
Energy Agency (IAEA), as the centre of global nuclear
non-proliferation is further strengthened by the addition of
crucial nuclear verification facilities.
This fight can be won only by pursuing a double-
tracked approach: on one track, non-proliferation is a
precondition for ridding ourselves of the risk of nuclear
destruction. On the other track, the nuclear-weapon States
are called upon to honour their obligation under the
Treaty on the Non-Proliferation of Nuclear Weapons
(NPT) to disarm their nuclear arsenals with the ultimate
goal of the complete elimination of these weapons.
The United Nations should continue to play a
leading role in the progressive development of
international law. Austria highly esteems the work of the
International Law Commission. Currently the elaboration
of a statute for an international criminal court is of utmost
importance. Austria strongly supports the early
establishment of the court, to end the widespread culture
of impunity.
10


Finally, I would like to mention the United Nations
Office at Vienna: our strong commitment to the United
Nations also manifests itself in Austria’s role as one of the
headquarters of the Organization. United Nations
programmes and agencies based in Vienna represent highly
important instruments in international efforts to meet new
threats to peace, security and development. I am referring
to the key role of the International Atomic Energy Agency
in preventing nuclear proliferation; that of the United
Nations International Drug Control Programme and the
United Nations crime Division, which fight against drug
abuse, money laundering, organized crime and corruption;
of the Office for Outer Space Affairs, the principal United
Nations body for international cooperation in the peaceful
uses of outer space; of the United Nations Industrial
Development Organization (UNIDO), the central
coordinating agency for information, analysis, advice and
assistance in the field of sustainable industrial development;
and of the United Nations Commission on International
Trade Law (UNCITRAL), the international centre for the
promotion, harmonization and unification of the law of
international trade. We would like to pay tribute to
UNCITRAL for the able manner in which it is carrying out
its task. The Austrian Government is looking forward to
celebrating the Commission’s thirtieth anniversary on the
occasion of its next meeting, in spring 1997 in Vienna.
Over the years, the IAEA and the United Nations
Office at Vienna have understood the importance of
building a solid reputation for good and lean management.
UNIDO has undergone drastic reforms, streamlining its
secretariat and clearly defining its priorities and areas of
concern. As one of the host countries of the United
Nations, we are particularly committed to the reform efforts
being undertaken by these organizations and by the United
Nations system as a whole. We shall support all efforts to
fulfil the commitments we all agreed on last year, to make
the United Nations fit for the twenty-first century.





